DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the following communications: the Amendment filed 7/19/2022.
Claims 1-20 are pending.  Claims 7 and 15-20 are currently withdrawn. Claims 1 and 15 are currently amended.  Claims 1, 15 and 20 are independent.
Response to Arguments
Applicants’ arguments and amendments, filed 7/19/2022, with respect to Prior Art Rejections, as indicated in line numbers 2-6 of the office action mailed 3/30/2022, have been fully considered and are persuasive.  The rejections have been withdrawn, and independent claim 1 is allowed as noted below in the section “Allowable Subject Matter”.
Election/Restrictions
Claim 1 is allowable as noted below in the section “Allowable Subject Matter”. The restriction requirement between Groups and Species, as set forth in the Office action mailed on 2/18/2022, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of Groups I and II, and Species I and II is withdrawn.  
Claim 7, directed to a nonelected Species is no longer withdrawn from consideration because the claim requires all the limitations of an allowable claim, specifically claim 1. 
Claims 15-20, directed to a nonelected Group are no longer withdrawn from consideration because the claims have been amended via an Examiner’s Amendment to incorporate the entirety of the allowed method of claim 1.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The examiner called the Attorney of Record, Benjamin A. Rellinger (Reg. No: 73,538), for an examiner’s amendment on 8/9/2022. Authorization for this examiner’s amendment was given in a telephone interview with Attorney Rellinger on 8/9/2022.  
The application has been amended as follows: 
In the Claims, amend Claim 15 as follows:
15. (Currently Amended) A semiconductor substrate prepared by a
method for dicing the semiconductor substrate into a plurality of dies, wherein the semiconductor substrate comprises a front side provided with a plurality of device areas, a back side, and a plurality of through substrate vias, the method [[process]] comprising the steps of: 
defining, from [[a]] the front side of the semiconductor substrate, at least one trench to be formed between adjacent device areas on the front side of the semiconductor substrate; 
forming the at least one trench, from the front side of the semiconductor substrate, such that a major portion of a thickness of the semiconductor substrate is removed in the at least one trench, thereby leaving a minor portion of the thickness of the semiconductor substrate underneath the at least one trench; 
arranging a protective layer on the front side of the semiconductor substrate, the protective layer covering at least a plurality of device areas; 
thinning the semiconductor substrate from [[a]] the back side of the semiconductor substrate to reduce the thickness of the semiconductor substrate such that at least a portion of the minor portion of the thickness of the semiconductor substrate remains underneath the at least one trench; 
processing the back side of the semiconductor substrate to form at least one contact, the contact contacting at least one through substrate via; 
etching, from the back side of the semiconductor substrate, through the minor portion of the thickness of the semiconductor substrate underneath the at least one trench, thereby separating the semiconductor substrate into a plurality of device areas arranged underneath the protective layer; and 
dicing the semiconductor substrate into the plurality of dies.
In the Claims, amend Claim 20 as follows:
20. (Currently Amended) A semiconductor die prepared by a method for dicing a semiconductor substrate into a plurality of dies, wherein the semiconductor substrate comprises a front side provided with a plurality of device areas, a back side, and a plurality of through substrate vias, the method [[process]] comprising the steps of: 
defining, from [[a]] the front side of [[a]] the semiconductor substrate, at least one trench to be formed between adjacent device areas on the front side of the semiconductor substrate; 
forming the at least one trench, from the front side of the semiconductor substrate, such that a major portion of a thickness of the semiconductor substrate is removed in the at least one trench, thereby leaving a minor portion of the thickness of the semiconductor substrate underneath the at least one trench; 
arranging a protective layer on the front side of the semiconductor substrate, the protective layer covering at least a plurality of device areas; 
thinning the semiconductor substrate from a back side of the semiconductor substrate to reduce the thickness of the semiconductor substrate such that at least a portion of the minor portion of the thickness of the semiconductor substrate remains underneath the at least one trench; 
processing the back side of the semiconductor substrate to form at least one contact, the contact contacting at least one through substrate via; 
etching, from the back side of the semiconductor substrate, through the minor portion of the thickness of the semiconductor substrate underneath the at least one trench, thereby separating the semiconductor substrate into a plurality of device areas arranged underneath the protective layer; and 
dicing the semiconductor substrate into [[a]] the plurality of dies, wherein the semiconductor die is one of the plurality of dies.
Allowable Subject Matter
Claims 1-20 are allowed.
Regarding independent claim 1, the claim is allowed, because the prior art of record including Farnworth, either singularly or in combination, does not disclose or suggest the combination of limitations including, but not limited to, “thinning the semiconductor substrate from the back side to reduce the thickness of the semiconductor substrate such that at least a portion of the minor portion of the thickness of the semiconductor substrate remains underneath the at least one trench”.
Claims 2-14 are allowed as being dependent on allowed claim 1.
Regarding independent claim 15, the claim is allowed, because the claim includes the entirety of the allowable method of independent claim 1. The prior art of record including Farnworth, either singularly or in combination, does not disclose or suggest the combination of limitations including, but not limited to, “thinning the semiconductor substrate from the back side of the semiconductor substrate to reduce the thickness of the semiconductor substrate such that at least a portion of the minor portion of the thickness of the semiconductor substrate remains underneath the at least one trench”.
Claims 16-19 are allowed as being dependent on allowed claim 15.
Regarding independent claim 20, the claim is allowed, because the claim includes the entirety of the allowable method of independent claim 1. The prior art of record including Farnworth, either singularly or in combination, does not disclose or suggest the combination of limitations including, but not limited to, “thinning the semiconductor substrate from the back side of the semiconductor substrate to reduce the thickness of the semiconductor substrate such that at least a portion of the minor portion of the thickness of the semiconductor substrate remains underneath the at least one trench”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY C CHANG whose telephone number is (571)272-6132.  The examiner can normally be reached on Mon- Fri 12pm-10pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAY C CHANG/
Primary Examiner, Art Unit 2895